Citation Nr: 1829012	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for vision problems.

4.  Entitlement to service connection for muscle pain.

5.  Entitlement to service connection for stomach problems.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a higher initial rating for unspecified trauma and stressor related disorder with unspecified depressive disorder, rated as 50 percent disabling until June 6, 2014, and as 70 percent disabling thereafter.  

9.  Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative disc disease.

10. Entitlement to an initial rating higher than 10 percent for left ankle bursitis with degenerative joint disease.

11. Entitlement to a higher initial rating for allergic rhinitis with post-nasal drip, rated as 0 percent disabling until April 19, 2017, and as 10 percent disabling thereafter.   


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 2003, and from January 2006 to December 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2017, the Veteran filed a notice of disagreement (NOD) against a March 2017 rating decision granting entitlement to a total disability rating based on individual unemployability (TDIU) and to Dependents' Educational Assistance (DEA).  The Veteran disagreed with the effective date assigned for the TDIU and for DEA.  The Agency of Original Jurisdiction (AOJ) has not responded with a Statement of the Case (SOC).  As VA has acknowledged receipt of the NOD, however, a remand of the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary. 

The issues regarding an increased rating for psychiatric disability and regarding service connection for PTSD and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability.  

2.  The Veteran does not have sleep apnea.

3.  The Veteran does not have a vision or eye disability.  

4.  The Veteran does not have a current muscle disability.  

5.  The Veteran does not have a stomach disability.  

6.  Throughout the appeal period, the Veteran's lower back disability has not caused forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or severe muscle spasm or guarding.  

7.  The Veteran's left ankle disorder has not caused marked disability during the appeal period.    

8.  Prior to April 19, 2017, the Veteran's rhinitis did not cause polyps or blockage of greater than 50 percent of each nasal passage, or of total blockage of at least one nasal passage.

9.  Since April 19, 2017, the Veteran's rhinitis has not caused polyps.  
CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  A chronic vision or eye disability was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).

4.  A chronic muscle disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  A chronic stomach disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for an initial rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-43 (2017).

7.  The criteria for an initial rating in excess of 10 percent for service-connected left ankle bursitis with degenerative joint disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

8.  The criteria for an initial compensable rating for allergic rhinitis had not been met prior to April 19, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

9.  From April 19, 2017, the criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports of which are adequate to evaluate the issues addressed below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection

The Veteran claims that he incurred in service several disabilities to include bilateral hearing loss, vision disability, sleep apnea, and muscle and stomach disorders.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, VA treatment records, medical evidence from SSA, lay statements from the Veteran, and VA compensation examination reports and opinions dated in June and July 2011, and in April 2017.  As will be detailed further below, these reports are of probative value.  In the reports, each examiner indicates an examination of the Veteran, an interview of the Veteran, and a review of the claims file.  Further, each report details the Veteran's medical history and includes an explanation for the opinions provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board will address the claims separately below. 

A.  Hearing Loss 

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, service connection is unwarranted for hearing loss disability because the evidence demonstrates no disability under 38 C.F.R. § 3.385.  The Veteran underwent VA audiological testing in August 2011.  The report does not note an auditory threshold of 40 decibels in a frequency between 500 and 4000 Hz, does not note auditory thresholds of at least 26 decibels in at least three of the frequencies between 500 and 4000 Hz, and does not note speech recognition less than 94 percent in either ear.  Rather, in the relevant frequencies, thresholds of 10 decibels and lower were noted, and the Veteran was found to have 100 percent speech recognition in both ears.  In closing the report, the August 2011 examiner noted the Veteran's hearing as normal.  38 C.F.R. § 3.385.  Further, none of the other medical evidence of record - in VA treatment records dated until March 2017 or in medical evidence received from SSA - notes findings that would satisfy the criteria noted under 38 C.F.R. § 3.385. 

The Board does not ignore that the Veteran was likely exposed to acoustic trauma while serving in the U.S. Army and U.S. Coast Guard.  In the absence of a disability, however, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss disability is not warranted.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Vision or eye disorder 

An undated STR (pertaining to army service between 1999 and 2003) indicates that the Veteran complained of left eye irritation "after splashing floor stripper into eye."  The record indicates that the eyes were flushed, eye drops were prescribed, and the Veteran was informed to "[r]eturn if condition worsens."  The other STRs are negative for eye problems, as are the September 2003 separation reports of medical examination and history.  In the examination report, the examiner noted the eyes as normal and, in the history report, the Veteran denied a history of eye problems.  The medical evidence dated since 2003 is also negative for eye disability.  The STRs of record pertaining to service in the U.S. Coast Guard between 2006 and 2009 are negative for eye disability, as are the VA treatment records and the medical evidence from SSA.  

The Veteran underwent VA examination of his eyes in June 2011.  The examiner found the Veteran's eyes normal, without any disabilities, and noted a slight refractive error of 20/30 in the left eye.  The Board notes that the September 2003 separation report of medical examination also notes slight refractive error in the left eye of 20/25.  Both reports note uncorrected distance vision in the right eye of 20/20.  

Refractive error causes diminished visual acuity.  But the disorder is not evidence of a disability for VA compensation purpose.  VA considers refractive error of the eye to be a congenital or developmental defect.  Service connection may not be allowed for such refractive errors as myopia, presbyopia, or astigmatism, even if visual acuity decreased in service.  None of these eye problems is a disease or injury within the meaning of applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2017).  As such, a service connection finding is unwarranted for an eye or vision disorder.   

C.  Sleep apnea

The Veteran asserts that he developed sleep problems during service.  Certain STRs note his complaints of trouble sleeping as does the September 2003 separation report of medical history.  The evidence indicates, however, that the Veteran has not had sleep apnea since service.  The September 2003 separation report of medical examination is negative for sleep apnea.  The STRs pertaining to U.S. Coast Guard service are negative for sleep apnea.  Neither the medical evidence from SSA nor the VA treatment records dated until March 2017 indicates the presence of sleep apnea.  Lastly, a July 2011 VA sleep study found that the Veteran did not have sleep apnea.  The results of the test are detailed in the July 2011 VA compensation examination report, which concludes that the Veteran does not have sleep apnea.  

In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  As such, a finding of service connection for sleep apnea is unwarranted.  


D.  Stomach and muscle disorders

The STRs note that the Veteran repeatedly complained of gastrointestinal distress during service.  Further, in the September 2003 separation report of medical history, the Veteran noted that he had a history of "stomach, liver, intestinal trouble or ulcer."  Although the September 2003 separation report of medical examination is negative for gastrointestinal disability, an accompanying September 2003 "Report of Medical Assessment" specifically addressing the gastrointestinal system notes the Veteran's complaints of "severe stomach problems" and "frequent gas and diarrhea."  

Nevertheless, this claim must also be denied because the evidence does not indicate that the Veteran has been diagnosed with a chronic stomach disorder during the appeal period.  The STRs pertaining to coast guard service until December 2009, in addition to medical evidence from SSA and VA treatment records dated until March 2017, do not contain information indicating that a chronic gastrointestinal disability has been diagnosed since service.  Lastly, the only VA examination report of record to address the claim, dated in July 2011, specifically stated that the Veteran did not have a chronic stomach disability.  See Brammer, supra.  

Similarly, the evidence indicates that the Veteran does not have a chronic disability characterized by muscle pain (e.g., fibromyalgia).  The STRs contain multiple complaints of muscle pain, particularly involving the lower back (for which the Veteran has been service connected).  However, the evidence dated since discharge from service is negative for any type of chronic muscle disability.  The STRs pertaining to Coast Guard service until December 2009, in addition to medical evidence from SSA and VA treatment records dated until March 2017, do not contain information indicating that a chronic muscle disability has been diagnosed since service.  The July 2011 VA examination report specifically stated that the Veteran did not have a chronic muscle disability.  And other VA examination reports dated during the appeal period, to include April 2017 reports addressing service-connected lower back and ankle disabilities, indicate full and normal muscle strength throughout the body without complaints of generalized muscle pain.  
See Brammer, supra.  

The Board has also considered the service connection claims for stomach and muscle disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  The Veteran has asserted that he was exposed to environmental hazards in Southwest Asia during Persian Gulf War service.    

For purposes of establishing service connection for a disability resulting from exposure to environmental hazards during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 where a veteran exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  
38 C.F.R. § 3.317(a)(2)(i) (2017).  Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(c) (2016).  

As detailed further below in the remand section of this decision, it is not clear in the record whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See Cox v. McDonald, 28 Vet. App. 318 (2016) (upholding VA definition of Southwest Asia theater of operations).  Nevertheless, even if he did serve there, service connection for stomach and muscle disorders would be unwarranted under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 - the evidence of record contains no objective indications of a qualifying chronic disability with regard to the stomach or the muscular system.  The evidence - in VA treatment records, SSA medical records and reports, and VA examination reports - does not indicate an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a).  Rather, the evidence indicates that the Veteran simply does not have any disability of the stomach and muscular system.  Furthermore, the July 2011 VA examiner expressly addressed this issue and stated that the Veteran did not have undiagnosed illness or a chronic multisystem illness.  For any symptoms the Veteran did have, such as back and ankle disability, the examiner noted the clear diagnoses of record underlying such symptoms.  His complaints of pain and limitation of motion involving the joints can be attributed to a known clinical diagnosis such as degenerative arthritis.  The disorders underlying his claim are not undiagnosed or unexplained.  Based on the evidence, a presumptive service connection finding under 38 C.F.R. § 3.317 would be unwarranted here.  See 38 U.S.C. § 1117.  

In assessing the service connection claims here, the Board has considered the Veteran's lay assertions that he has the disorders underlying his claims.  He is competent to report observable symptoms such as pain, limited motion, and diminished visual and hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the existence of disabilities at issue here concern internal pathologies beyond a lay witness's capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the question of whether the Veteran has these disabilities, the medical evidence is more credible.  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the VA examiners, each of whom indicated a familiarity with the Veteran's claims based on claims file reviews, interviews, and personal examinations.  See Bloom, supra.  Thus, the medical evidence of record addressing the claims of entitlement to service connection preponderates against the Veteran's assertions.  See Alemany and Gilbert, both supra. 

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.

II.  Claims for Higher Initial Ratings

The Veteran claims entitlement to higher initial ratings for service-connected lower back, left ankle, and rhinitis disabilities.    

The Veteran filed original service connection claims for these disabilities in July 2010.  In the June 2012 rating decision on appeal, the RO granted service connection for these disabilities, assigning a 10 percent rating for left ankle disability, and 0 percent ratings for back disability and rhinitis.  The RO found January 1, 2010, the day following the Veteran's discharge from active service, to be the appropriate effective date of the awards.  During the pendency of the appeal the RO increased the ratings for back disability and rhinitis.  In an April 2014 decision, the RO increased to 10 percent the rating for back disability, effective January 1, 2010.  In an August 2017 rating decision, the RO increased to 10 percent the rating for rhinitis, effective April 19, 2017.  The Veteran continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether higher disability ratings have been warranted at any time from January 1, 2010, the day following discharge from active service.  See 38 C.F.R. § 3.400 (2017).       

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).    

In this matter, the evidence consists of VA treatment records, lay statements from the Veteran, medical evidence from SSA, and VA compensation examination reports dated in July 2011 and April 2017.  The Board will address the claims separately below. 

A.  Back 

The Veteran's back disability has been rated as 10 percent disabled throughout the appeal period.  

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the back disability has been rated as 10 percent disabling during the appeal period, the Board will limit its discussion to criteria providing for a higher rating.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The normal combined range of motion of the thoracolumbar spine is 240 degrees - with 90 degrees flexion, 30 degrees extension, 30 degrees each for left and for right lateral flexion, and 30 degrees each for left and for right rotation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2); Plate V.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence indicates that the criteria for the next-highest rating of 20 percent have not been approximated during the appeal period - the Veteran has not had forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or severe muscle spasm or guarding.  

The July 2011 VA examiner found full and normal range of motion without pain or additional limitations - i.e., a combined range of motion of 240 degrees to include forward flexion to 90 degrees.  The examiner found the Veteran without neurological disability, ankylosis, muscle atrophy, spasm, or guarding in the thoracolumbar spine.  But the examiner later noted in the report that the Veteran experienced pain with lifting and carrying weights.  The examiner also noted x-ray evidence indicating moderate degenerative disc disease at L5-S1.  Based on this evidence, the RO increased the rating for back disability to 10 percent.  
See 38 C.F.R. § 4.71a, DC 5003 (2017)(Traumatic arthritis is recognized under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint). 

The April 2017 VA examiner found limited motion with a combined range of motion of 195 degrees - i.e., 80 degrees flexion, 20 degrees extension, 20 degrees right lateral flexion, 25 degrees left lateral flexion, and 25 degrees each for right and for left rotation.  The examiner noted no objective evidence of pain on non-weight bearing, and no difference on range of motion testing between active and passive motion.  The examiner noted no additional limitations following repetitive use testing.  The examiner found no guarding, muscle spasm, ankylosis, atrophy, or neurological disability such as radiculopathy or IVDS, and found the Veteran with full and normal muscle strength and reflexes in his back and lower extremities.  The Veteran indicated no flare ups and no functional impairment from the disorder.  The examiner noted pain during range of motion testing but found that the pain did not cause functional loss or impact the Veteran's employability.  This examiner diagnosed the Veteran with lumbar spine degenerative disc disease.  

Lastly, a review of the medical evidence from SSA and the VA treatment records dated between 2009 and 2017 does not indicate evidence of ankylosis, IVDS, incapacitating episodes, flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or severe muscle spasm or guarding.  

In sum, the evidence indicates that a rating in excess of 10 percent has been unwarranted during the appeal period.  The next-highest rating of 20 percent has been unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence does not show ankylosis, flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or severe muscle spasm or guarding.  Further, the evidence has not indicated that the Veteran's range of motion (noted during the VA the examinations) is different when considering evidence of flare ups, active and passive range of motion, and range of motion in weight-bearing and non-weight-bearing situations.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  And, because the Veteran has not had IVDS and incapacitating episodes, a 20 percent rating is unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.   

B.  Left Ankle

The Veteran's left ankle disability has been rated as 10 percent disabled throughout the appeal period.  

Ankle disabilities are rated under DC 5271 of 38 C.F.R. § 4.71a.  Under this provision, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limitation of motion.  The question before the Board is whether the Veteran has experienced marked limitation of motion at any time during the appeal period.  

Normal range of motion in the ankle is 45 degrees plantar flexion and 20 degrees dorsiflexion.  See 38 C.F.R. § 4.71a , Plate II.  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.  

The evidence dated throughout the appeal period indicates mild impairment in the left ankle.  The July 2011 and April 2017 VA examination reports note the Veteran's complaints of pain on motion.  But the reports indicate, throughout the appeal period, substantial plantar flexion and dorsiflexion with minimal limitation.  

The July 2011 report notes the Veteran's complaints of pain and stiffness, and of experiencing flare ups when running hard, but that he was able to "jog light."  The examiner noted that the left ankle had "lateral bursal swelling and decreased ROM but no click or popping."  The examiner noted dorsiflexion to 25 degrees and plantar flexion to 35 degrees.  The examiner did not note pain during range of motion testing, and noted no additional limitations following repetitive use testing.  The examiner also noted full and normal muscle strength on motor examination, and found no evidence of ankylosis.  The examiner diagnosed the Veteran with left ankle bursitis and degenerate joint disease, and stated that the disorder decreased mobility due to pain, and that the disorder caused problems with lifting and carrying.  The examiner also noted a mild effect on shopping, chores, recreation, travel, and exercise, with a moderate effect on sports, and no effect on driving and on the usual activities of daily living.  

The April 2017 VA examiner noted the Veteran's complaint that the ankle was weak and was "about to give out."  The Veteran indicated that he used a brace for the disorder, but that he did not experience flare ups or functional loss as the result of the disability.  The examiner noted limitation of motion of 15 degrees dorsiflexion and 40 degrees plantar flexion without additional limitations following repetitive use testing.  The examiner indicated that the Veteran used a plastic ankle brace for "left ankle pain and stability."  The examiner noted pain on the examination but none that would cause functional loss.  The examiner noted the Veteran's "grimacing" during the examination but described the pain and tenderness during the exam as mild.  The examiner noted no pain on weight bearing and no crepitus.  The examiner noted full and normal muscle strength in the left lower extremity without evidence of atrophy, and found no evidence of ankylosis.  The examiner noted instability in the left ankle, but also found no laxity when comparing the left ankle with the right ankle.  Further, the examiner specifically found an absence of malunion in the left ankle.  In closing, the examiner found no objective evidence of pain in non-weight bearing situations, and that the range of motion during active and passive testing was the same.  Further, VA treatment records dated throughout the appeal period note complaints of left ankle disability, but do not indicate specific range of motion measurements.  Nor do the records indicate "marked" ankle disability.  

Based on the foregoing, the preponderance of the evidence indicates that a rating in excess of 10 percent has been unwarranted during the appeal period.  The evidence has repeatedly indicated that the Veteran's impairment has been mild to moderate, and certainly not "marked."  The evidence has indicated that, although the Veteran has experienced pain as the result of his disorder, he has not been significantly disabled by it.  As such, a higher rating is unwarranted for left ankle disability.  
See 38 C.F.R. § 4.71a, DC 5271.

C.  Allergic Rhinitis 

Allergic rhinitis was rated as 0 percent disabling from January 1, 2010 until April 19, 2017, and has been rated as 10 percent disabling since then.  The AOJ has rated this disorder under DC 6522 of 38 C.F.R. § 4.97 (2017).  This DC addresses allergic or vasomotor rhinitis.  A 10 percent rating is warranted under DC 6522 for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted under DC 6522 for rhinitis with polyps.  

In this matter, the evidence did not indicate prior to April 19, 2017 nasal polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  Since April 19, 2017, the evidence has not indicated nasal polyps associated with allergic rhinitis.  

The July 2011 VA examiner found "beefy red" nasal vestibules, but indicated no obstruction and no polyps.  The examiner noted that the Veteran used Claritin for the disorder.  The April 2017 VA examiner noted obstruction of at least 50 percent in each nostril, but indicated no complete obstruction in either nostril, and found no evidence of nasal polyps.  Further, the examiner indicated no functional loss from the disorder.  The VA treatment records dated between 2010 and 2017 do not document the presence of nasal polyps, nasal obstruction greater than 50 percent on both sides, or total nasal obstruction on one side.  

In sum, higher ratings are not warranted in this matter for allergic rhinitis.  Prior to April 2017, the evidence did not indicate nasal obstruction of at least 50 percent in each nostril, did not indicate total obstruction in at least one nostril, and did not indicate the presence of polyps.  Since April 2017, the evidence has not indicated the presence of nasal polyps.  Thus, higher schedular evaluations have not been warranted during the appeal period under DC 6522.  See 38 C.F.R. § 4.97.

In assessing each of the Veteran's claims for higher initial ratings, the Board has considered his lay assertions.  He is competent to report observable symptoms such as those associated with the disabilities addressed here, such as pain and limitation, and nasal congestion and allergic symptoms.  See Jandreau, supra.  With regard to the nature and extent of his disabilities, particularly regarding the degree of his limitation of motion, the medical evidence is of probative value as well.  
See Woehlaert, supra.  In assessing the nature and degree of the orthopedic and upper respiratory disorders addressed here, the medical evidence has comprised a preponderance of the evidence against any claim to a higher rating.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

As the preponderance of the evidence is against the higher initial rating claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for vision problems is denied.

Entitlement to service connection for muscle pain is denied.

Entitlement to service connection for stomach problems is denied.

Entitlement to a higher initial rating for lumbar spine degenerative disc disease is denied.  

Entitlement to a higher initial rating for left ankle bursitis with degenerative joint disease is denied.  

Entitlement to a compensable initial rating for allergic rhinitis with post-nasal drip, prior to April 19, 2017, is denied.  

Entitlement to a rating in excess of 10 percent for allergic rhinitis with post-nasal drip, from April 19, 2017, is denied.  


REMAND

A remand is warranted for the higher initial rating claim for service-connected psychiatric disability, and for the service connection claims for PTSD and lung disability. 

With regard to the lung disability, the Veteran should undergo an additional VA examination into his claim.  He underwent VA examination into his claim in June 2011.  In the July 2011 report, the examiner noted the Veteran's multiple complaints of respiratory distress during service, and his complaints of spitting up blood during service (all of which is detailed in the STRs).  The examiner also indicated a possible diagnosis of lung disability, noting "borderline pulmonary restriction" and an "unspecified lung condition."  The examiner did not provide a medical opinion into whether such disability related to the in-service complaints.  As such, a remand is warranted for a new examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the service connection claim for PTSD, and the increased rating claim for psychiatric disability, additional development should be conducted.  The Veteran's claims are largely based on his reported stressors while serving with the U.S. Army in Iraq in the early 2000s.  However, the record indicates that the Veteran did not serve in Iraq.  

The service personnel records (SPRs) now in the claims file indicate foreign service limited to Korea.  The DD Form 214s indicate one year of foreign service between 1999 and 2003 without any indication of service in Iraq.  The record contains no evidence indicating the award of medals or decorations demonstrating service in Iraq, or of medals or decorations indicating combat service there.  By contrast, the STRs contain evidence indicating foreign service in addition to Korea.  A December 2001 pre-deployment medical report indicates a future deployment to "Middle East - Uzbekistan."  A July 2002 post-deployment medical report pertaining to a deployment between January and July 2002 indicates service in Shamsi, Pakistan.  And a subsequent record indicates previous service in "Pakistan - Oman."  A January 2003 pre-deployment medical report is also included in the STRs.  But there is no indication whether the Veteran subsequently deployed, and if so, where he went.  

This evidentiary background indicates that the SPRs are incomplete and inaccurate in indicating foreign service limited to Korea.  Nevertheless, although the STRs indicate service in Pakistan and perhaps even in Oman, none of the evidence indicates service in Iraq.  The Board notes the Veteran's submission of evidence in support of his claimed Iraq stressors, indicating that he received hazardous duty pay.  This is not evidence of service in Iraq, however.  Hazardous duty pay (or hostile fire/imminent danger pay) is authorized for service in over a dozen countries (e.g., Greece and Turkey) and is authorized for service on naval vessels.  Receipt of such pay cannot be regarded as conclusive evidence of service in Iraq.  Thus, prior to assessing the Veteran's service connection claim for PTSD, and his increased rating claim for psychiatric disability (which is largely based on his asserted stressors in Iraq), additional efforts should be made to substantiate his claims.       

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which provided by VA are dated in March 2017.  All records/responses received must be associated with the electronic claims file. 

2.  Request from the Veteran additional information regarding the stressors he asserts with regard to Iraq.  In particular, the Veteran should attempt to provide more detailed information - such as when he deployed to Iraq and with which army unit.  Request from the Veteran copies of any evidence he has which documents service in Iraq.  

Then the RO should attempt to substantiate the claimed service in Iraq by requesting relevant information from the U.S. Army & Joint Services Records Research Center (JSRRC) and from any other appropriate entity.  

All records/responses received must be detailed and associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lung disability.  The examiner should review the claims file, and then respond to the following questions. 

(a).  What lung disabilities has the Veteran been diagnosed with since January 2010?

(b).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed lung disability is related to a disease, event, or injury during service? 

In answering (b), consider and discuss the STRs which note complaints of wheezing and spitting up of blood.  

(c).  If the answer to (a) is negative (i.e., there is no diagnosable lung disability), is it at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness relating to possible Persian Gulf War service (e.g., in Oman) or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the August 2017 Supplemental SOC (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


